LEARNED HAND, District Judge
(after stating the facts as above). [1] Although the complete purpose of the patent is secured only by the rupture of the defendants’ machine in two respects, yet it may well be that to make those ruptures effective the principle of the patent must still be taken. That question turns upon whether the defendants’ structure fairly embodies the invention contained in the claims themselves; that is, whether in claim 2 the phrase “a series of wings mounted so as to swing independently” covers a door in which three out of four wings are so mounted, and whether the phrase “self-releasing locking devices” covers a chain which will be ruptured when panic ensues. The question also depends upon whether in claim 8 the wings are “automatically unlocked” and whether all “swing forwardly to project side by side” when panic ensues. The phrases “automatically unlocked” and “self-releasing locking devices” ought to cover any devices which have been deliberately planned, whether by a mechanical adjustment, or by the proper proportioning of the parts, to effect a release of the wings at the proper moment, without the interposition of any human agent. Such is the fair meaning of the words; such the conceded purpose of the patentee. There is nothing in the specifications to limit the claims to a part only of this their natural meaning; had the arrangement of the defendants’ wings been the same as that of the patent, the infringement would have been too plain for argument.
[2] The real question of doubt is because of this arrangement of the wings. Taken literally, the- defendants’ door infringes; it has ,a series of wings, though the series does not include all, which are mounted to swing independently of their joint rotating movement, as claim 2 demands. Claim 8 is more doubtful in its application, because the wings can hardly be said to swing side by side unless they *137include in the process the rupture of the hinges, a question which we leave for the moment. We do not mean to determine the cause upon a nice consideration of the language of the claims; that is, because claim 2 happens to fit verbally, and claim 8 perhaps not to fit. The test should be whether the defendant has used the idea of the patent and modified it only in respects which the patentee left open for modification. This we think the defendant has done. The purpose of each was of course the same, to make a door which would secure safe egress to a frightened mob; that purpose was realized in each case by making the wings collapse and in the final event fold side by side away from the pintle in the direction of egress. To do this the wings must, at the moment of need, have a motion relative to the pintle and that motion must be. capable of realization then, and then only.
[3,] As we have already said, the release of the wings by rupture of the chain seems to us certainly the equivalent of a release by unlocking, and we think that by precisely the same reasoning the folding of the wings side by side, in part accomplished by the rupture of the hinges, is an equivalent of the more elaborate mechanism of the patent. The wings, in short, are consciously planned so that, first by swinging, and then by breaking, they will assume the necessary position in the door. That is what the patentee disclosed, and that is what the defendant uses; the only difference between them is that the defendant, either to economize, or to evade the patent, organizes its door so that it must be repaired after it has operated once. That is, it has used the idea in the invention, but has incorporated it in an imperfect form, a subterfuge which the courts will not pass. Crown Cork & Seal Co. v. Standard Stopper Co. (C. C.) 136 Fed. 199, 207; Hubbard v. King Ax Co. (C. C.) 89 Fed. 713; National Binding Machine Co. v. James D. McLaurin Co. (D. C.) 186 Fed. 992.
The elements of both claims being therefore appropriated by the defendant, the decision below was correct, and must be affirmed, with costs.